t c memo united_states tax_court michael mcavey and kathleen mcavey petitioners v commissioner of internal revenue respondent docket no 2583-17l filed date john p fazzio for petitioners thomas a deamus for respondent memorandum opinion thornton judge in this collection_due_process cdp case petitioners seek review pursuant to sec_6330 of respondent’s determination to sustain a proposed levy to collect unpaid income_tax for and thi sec_1unless otherwise indicated all section references are to the internal continued case is before the court on respondent’s motion for summary_judgment and on petitioners’ motion to remand background petitioners’ and income_tax liabilities were assessed on the basis of returns petitioners filed and two valid sec_7121 closing agreements both completed on form 870-lt settlement agreement for partnership items and partnership level determinations as to penalties additions to tax and additional_amounts and agreement for affected items the closing agreements relate to certain partnerships petitioners partly owned in these agreements petitioners agreed to assessment and collection of certain liabilities including accuracy-related_penalties under sec_6662 both agreements contain the following provision continued revenue code in effect for the relevant times and all rule references are to the tax_court rules_of_practice and procedure monetary amounts are rounded to the nearest dollar 2the first agreement which relates to petitioners’ income_tax_liability was signed by petitioners on date and by respondent’s agent on date the second agreement which relates to petitioners’ income_tax_liability was signed by petitioners on date and by respondent’s agent on date copies of these agreements are included as exhibits to a declaration in support of respondent’s response to petitioners’ motion to remand petitioners have raised no objection to our consideration of these documents and we deem petitioners to have waived any such objection the undersigned taxpayer s in accordance with irc sections b and d also waive s the restrictions provided in sec_6225 and sec_6213 and consent s to the assessment and collection of any deficiency attributable to partnership items penalties additions to tax and additional_amounts that relate to adjustments to partnership items as set forth in the attached schedule of adjustments plus any interest provided by law on date respondent issued to each petitioner a letter 1058a notice_of_intent_to_levy and notice of your right to a hearing notices of intent to levy with respect to petitioners’ and income_tax liabilities according to the notices of intent to levy petitioners owed dollar_figure for and dollar_figure for including interest and penalties through date on or about date petitioners submitted to respondent a form request for a collection_due_process or equivalent_hearing with respect to their and income_tax liabilities on their form under the heading c heck the most appropriate box for the reason you disagree with the filing of the lien or the levy petitioners checked the box captioned other and 3also on date respondent issued to petitioners separate notices of intent to levy with respect to their income_tax_liability according to those notices petitioners owed dollar_figure for including interest and penalties through date 4the record does not suggest nor do petitioners contend that they ever asked for a cdp hearing with respect to referred respondent to an attachment the attachment states that petitioners were seeking an offer-in-compromise oic on or about date petitioners submitted to respondent form_656 offer_in_compromise with respect to their and income_tax liabilities petitioners checked the box to designate their oic as an offer on the basis of doubt as to collectibility and proposed to pay a total of dollar_figure to satisfy their and income_tax liabilities in monthly payments of dollar_figure for months followed by a final payment of dollar_figure petitioners’ oic was accompanied by a completed form 433-a collection information statement for wage earners and self-employed individuals their form 433-a listed among other assets interests in partnerships and real_estate in cornwall new york cornwall property the cornwall property was not their residence petitioners’ oic was initially assigned to respondent’s oic group which investigated petitioners’ assets and income to determine how much of the debt respondent could reasonably expect to collect according to petitioners’ form_1040 u s individual tax returns their partnerships had been passing through substantial amounts of income to them on or about date the oic group found that petitioners’ equity in assets including their partnership interests residence cornwall property and cars was dollar_figure and petitioners’ annual net_income was dollar_figure both findings appear to have been attributable in large part to petitioners’ equity in and income from partnerships on the basis of these findings the oic specialist group concluded that petitioners’ reasonable collection potential rcp was at least dollar_figure because it concluded that petitioners’ rcp exceeded their dollar_figure oic the oic group recommended that the oic be denied meanwhile petitioners’ cdp case had been assigned to an appeals officer ao on or about date their oic was forwarded to the ao for consideration as part of the cdp hearing on date the ao issued to petitioners a letter appeals received your request for a collection_due_process_hearing scheduling a cdp hearing for date a telephone cdp hearing held on that date focused on whether petitioners were entitled to the oic they had submitted petitioners’ accountant stuart becker represented petitioners during the hearing and throughout the cdp administrative proceedings following the cdp hearing the ao corresponded with mr becker they discussed among other things petitioners’ partnership interests petitioners claimed that the partnership interests were worthless and that the income they had reported on their most recent income_tax returns was self-charged_interest ie allegedly phantom income attributable to interest_income accrued by the partnership on loans to the partners to support these claims petitioners provided forms u s return of partnership income these returns do not however report any loans to partners on lines of schedules l balance sheets per books petitioners also provided to the ao a series of promissory notes and assumption agreements which would appear to show that mr mcavey is liable to the partnerships and personally liable to third parties for a share of the partnerships’ liabilities the ao ultimately remained unconvinced by petitioners’ explanation of their partnership interests and income in particular it was unclear to the ao why partners would over a period of several years persist in a worthless investment that generated substantial amounts of allegedly phantom income the ao suggested that petitioners amend the terms of their oic to include a collateral_agreement which would have waived petitioners’ claim to certain unused net operating losses nols and capital losses it appears that in exchange the ao agreed to exclude any possible equity in or income from the partnerships for purposes of calculating petitioners’ rcp 5apparently the partnerships were all engaged in oil exploration activities and the third parties provided oil exploration services petitioners claimed that the partnerships had not found any oil as of the time of the cdp hearing meanwhile the parties were discussing the cornwall property petitioners had sold the property on date after requesting a cdp hearing and submitting their oic the net_proceeds of the sale were dollar_figure after state taxes petitioners claimed that they used the proceeds to pay living_expenses the ao asked petitioners to provide evidence of the use of the proceeds petitioners did not do so the record reflects that the ao agreed without proof to accept that dollar_figure of the proceeds had been spent on living_expenses the ao included the remainder of the proceeds rounded down to the nearest dollar_figure --dollar_figure--in petitioners’ rcp as dissipated assets on date the ao and mr becker had a conference call in which they agreed on the values of petitioners’ assets except that petitioners continued to dispute the ao’s inclusion in their rcp of dollar_figure from the sale of the cornwall property the parties also agreed that petitioners’ partnership interests and income would be excluded from their rcp the ao informed mr becker that petitioners’ rcp was dollar_figure after including dollar_figure of the proceeds of the cornwall property sale as dissipated assets and excluding petitioners’ partnership interests from consideration the ao informed mr 6additionally the ao’s calculation of rcp does not include any income it appears that the ao accepted petitioners’ claim that they had no appreciable nonpartnership net_income becker that petitioners’ oic would not be accepted unless petitioners increased their offer to dollar_figure ie their rcp and agreed to a collateral_agreement waiving their unused nols and capital losses mr becker responded that if petitioners were to amend their offer as the ao had described they would be forfeiting significant tax benefits the ao agreed but she reminded mr becker that if respondent ultimately accepted such an offer respondent would be waiving a significant portion of petitioners’ tax_liabilities in exchange mr becker stated that he would need to discuss an amended oic with petitioners the ao asked mr becker to call back by date on date an associate of mr becker called the ao after business hours and left a message the ao called back on date but did not reach mr becker the ao left a message that mr becker should call back on date the ao called mr becker again but still did not reach him she left a message informing mr becker that if he did not respond by date she would close the case and issue a notice_of_determination on date the ao issued a notice_of_determination denying 7mr becker also asked during the date conference whether the cdp officer would allow a future income collateral_agreement in lieu of increasing the dollar_figure amount the cdp officer responded that such an agreement would not be permitted petitioners’ oic and sustaining the notices of intent to levy the record does not reflect any calls from petitioners or their representative between the date call and the date the notice_of_determination was issued while residing in new jersey petitioners timely filed a petition discussion the court may grant summary_judgment when there is no genuine dispute as to any material fact and a decision may be rendered as a matter of law rule b 98_tc_518 aff’d 17_f3d_965 7th cir the moving party bears the burden of showing that there is no genuine issue of material fact sundstrand corp v commissioner t c pincite in deciding whether to grant summary_judgment we view the factual materials and inferences drawn from them in the light most favorable to the nonmoving party id where the validity of the underlying tax_liability was properly at issue in the cdp hearing the court reviews the commissioner’s determination de novo as to that issue 114_tc_176 where the underlying tax_liability was not properly at issue the court reviews the commissioner’s determination only for abuse_of_discretion id pincite petitioners did not challenge their underlying liabilities at the cdp hearing--the only issue discussed was petitioners’ oic--and therefore their underlying liabilities are not at issue in this case see 129_tc_107 accordingly we review respondent’s determination for abuse_of_discretion in their petition petitioners allege that the ao erred in including in their rcp dollar_figure from the cornwall property sale requesting that petitioners waive their nols and capital losses refusing to agree to any collateral agreements offered by the taxpayers and closing the case and issuing the notice_of_determination too quickly in their opposition to respondent’s motion for summary_judgment and in their motion to remand petitioners raise another issue they now allege that the ao erred in failing to verify that the assessment of penalties which respondent had assessed on the basis of closing agreements petitioners had signed complied with sec_6751 i petitioners’ oic sec_7122 authorizes the secretary to compromise any civil or criminal case arising under the internal revenue laws sec_7122 authorizes the secretary to prescribe guidelines for officers and employees of the internal 8although petitioners have not amended their petition to include this issue respondent has not objected to our considering it and we deem respondent to have waived any such objection revenue service irs to follow in determining whether an oic is adequate regulations implementing sec_7122 set forth three grounds for the compromise of a liability doubt as to liability doubt as to collectibility and promotion of effective tax_administration sec_301_7122-1 proced admin regs petitioners made an oic on the basis of doubt as to collectibility a determination of doubt as to collectibility includes a determination of ability to pay sec_301_7122-1 proced admin regs in determining ability to pay the commissioner permits taxpayers to retain sufficient funds to pay basic living_expenses id an offer to compromise based on doubt as to collectibility generally will be considered acceptable if it is unlikely that the tax can be collected in full and the offer reasonably reflects the amount the irs could collect through other means including administrative and judicial collection remedies this amount is the reasonable collection potential of a case in determining the reasonable collection potential of a case the irs will take into account the taxpayer’s reasonable basic living_expenses in some cases the irs may accept an offer of less than the total reasonable collection potential of a case if there are special circumstances revproc_2003_71 sec_4 2003_2_cb_517 in general it is not an abuse_of_discretion for the commissioner to refuse an oic if the offer does not reflect the taxpayer’s rcp e g 136_tc_475 aff’d 502_fedappx_1 d c cir a the cornwall property in their petition petitioners dispute the ao’s inclusion in their rcp as dissipated assets of dollar_figure of the proceeds from the cornwall property sale respondent contends in his motion for summary_judgment that this inclusion was not an abuse_of_discretion petitioners’ opposition to respondent’s motion does not maintain this dispute and we deem them to have waived or conceded this issue in any event there was no abuse_of_discretion with respect to the cornwall property a dissipated asset is any asset that has been sold transferred or spent on nonpriority items or debts and that is no longer available to pay the tax_liability see eg johnson v commissioner t c pincite a consequence of including dissipated assets in rcp is that the taxpayer is fictitiously assumed to have funds that he no longer has an assumption that may be discouraging to the delinquent taxpayer id the reason for including dissipated assets in rcp is to deter delinquent taxpayers from wasting money that they owe and should pay as tax id the cornwall property was sold during the administrative_proceeding the record shows that the ao asked petitioners’ representative for proof that the proceeds of the cornwall property sale had been spent on necessary living_expenses as petitioners claimed petitioners never provided any such proof the ao nevertheless treated dollar_figure of the proceeds as if they had been spent on necessary living_expenses the remainder was included in petitioners’ rcp in the light of petitioners’ failure to provide or support a basis for excluding the remainder from their rcp there was no abuse_of_discretion in this decision b collateral_agreement as to nols and capital losses a collateral_agreement is an agreement added to the basic payment agreement arising from an accepted oic a collateral_agreement enables the government to collect funds in addition to the amount actually secured_by the offer or to add additional terms not included in the standard form_656 agreement thereby recouping part or all of the difference between the amount of the offer or additional terms of the offer and the liability compromised internal revenue 9petitioners also claim to have spent approximately dollar_figure of the proceeds from the cornwall property sale on their business they argue that this would have been an acceptable use of the funds but they have offered no proof or explanation to support their claim that these alleged business_expenses which were allegedly incurred well after their tax_liabilities arose should have taken priority over petitioners’ preexisting tax_liabilities and therefore the ao did not abuse her discretion in declining to consider these alleged business_expenses manual irm pt date after consideration of all the facts and circumstances the refusal to enter into an appropriate collateral_agreement may be a reason to reject the taxpayer’s offer id the petition assigns error to the ao’s suggestion that petitioners amend their oic to include a collateral_agreement waiving nols and capital losses the petition states the a ppeals officer insisted that the taxpayers agree to waive the entire amount of their n et o perating l osses by insisting on this requirement the a ppeals officer was demanding payment in full this is because the tax savings forfeited by waiving the nol s coupled with the total cash payments demanded by the a ppeals officer approximately equal ed the full amount of the tax this was pointed out to the a ppeals officer nevertheless she insisted upon a relinquishment of the entire amount of the taxpayers’ nol s with full knowledge that the result would amount to payment in full of the tax_liability thereby dispelling the notion of compromise that an offer_in_compromise seeks to promote this argument is without merit allowance for offers in compromise under sec_7122 does not mean that the commissioner must compromise the amount he seeks to collect if the taxpayer can fully pay in any event there was no abuse_of_discretion in the ao’s suggesting that petitioners amend their oic to include a collateral_agreement waiving nols and capital losses it is generally the commissioner’s policy that collateral agreements waiving losses are appropriate to consider in situations where the taxpayer’s rcp is less than the amount of liability see irm pt date as petitioners were claiming that their rcp was less than the amount of their debt there was no abuse_of_discretion in the ao’s request for a collateral_agreement moreover it would appear that the collateral_agreement was essentially offered in exchange for excluding petitioners’ partnership interests and income from calculation of their rcp the documents petitioners provided to the ao in support of their claims do not answer why if the partnerships were worthless the partners were choosing to report large amounts of interest_income rather than wind up the partnerships there may be a perfectly reasonable answer but petitioners did not provide it consequently it was not unreasonable for the ao to propose an alternative solution which avoided the issue namely the collateral_agreement as the ao explained the collateral_agreement alternative had positives and negatives for both parties petitioners would have given up potentially substantial tax benefits in partial satisfaction of their debtdollar_figure on the other hand respondent 10in their motion to remand petitioners suggest that the ao’s insistence on including the collateral_agreement was essentially based on concerns over petitioners’ fortunes improving petitioners suggest that the collateral_agreement would have been unfair because of uncertainties in petitioner’s ie mr mcavey’s financial future as petitioner was engaging in a new venture where his future income was entirely uncertain petitioners’ argument is without merit it amounts to contending that respondent should have forgiven a portion of their debt outright without requiring them to give up potentially valuable tax continued would have been giving up collection of a substantial portion of petitioners’ liability there was no abuse_of_discretion in the ao’s suggesting this tradeoff c future income collateral_agreement in their petition petitioners claim that the ao abused her discretion in refusing to entertain any collateral agreements offered by the taxpayers petitioners have offered no more specific description of the agreements to which they refer during the date call mr becker proposed a future income collateral_agreement in lieu of increasing petitioners’ dollar_figure offer to dollar_figure ie their rcp as determined by the ao the ao refused the proposal respondent’s motion for summary_judgment contends that there was no abuse_of_discretion in the ao’s refusal because petitioners failed to present any evidence to show that they expected a substantial increase in their future income petitioners’ opposition to respondent’s motion does not maintain this dispute and we therefore deem them to have waived or conceded the issue in any event the commissioner generally considers future income collateral agreements when the investigation reveals that a substantial increase in the taxpayer’s future income is expected irm pt date continued attributes in return petitioners claimed during the cdp hearing that they had little or no income other than the income from their partnerships and no appreciable cashflow the record does not indicate that petitioners ever claimed to expect an increase in their future income and petitioners have not contended otherwise it was therefore not an abuse_of_discretion for the ao to refuse to consider a future income collateral_agreement d amount of time afforded to petitioners petitioners do not dispute that their representative mr becker understood on date that petitioners’ original oic would not be accepted and that if they wished to increase their offer to dollar_figure and add a collateral_agreement waiving nols and capital losses the ao was amenable to those amended terms the record also reflects and petitioners have not disputed that the ao set date as the deadline for a response and the ao tried to contact petitioners’ representative twice once on date and again on date the parties agree that the ao had received no response before finally issuing the notice_of_determination on date the petition contends that this sequence of events afforded petitioners inadequate time to respond with an amended offer and that the ao did not make clear that she would close the case and issue a notice_of_determination if petitioners did not respond there was no abuse_of_discretion in the ao’s decision to issue the notice_of_determination on date the conversations between the ao and mr becker that led up to and culminated in the date call were sufficient to inform mr becker that petitioners’ dollar_figure offer would not be accepted and that petitioners would be required to amend their oic and add a collateral_agreement as of date when the ao issued the notice_of_determination days after their last call petitioners’ representative had missed a deadline to respond had failed to respond to the ao’s two attempts to reach him and had failed otherwise to communicate with the ao under these circumstances the ao acted reasonably and in accordance with the regulations in closing the case and making a determination on the basis of the record as it was see sec_301_6330-1 q a-e9 proced admin regs appeals will issue a n otice of d etermination as expeditiously as possible under the circumstances dollar_figure 11petitioners complain that it took several years to negotiate a settlement with respect to their partnerships and then a year or two more to arrive at the date call their implication would appear to be that because respondent allegedly took a long time before the call they should have been given continued the petition asserts that petitioners’ failure to respond was attributable to the alleged fact that mr becker’s office was flooded a week or so before the christmas new year’s holiday petitioners also allege that this was communicated to the ao petitioners have not supported these allegations with an affidavit or declaration and therefore have failed to raise a genuine dispute of fact in this respect moreover petitioners have not maintained this argument in their opposition to respondent’s motion for summary_judgment and therefore we deem them to have waived or conceded this argument in any event even if we were to assume arguendo that mr becker’s office was flooded a week or so before christmas the date deadline fell well before that time as did the ao’s date attempt to reach mr becker additionally petitioners allege and have properly supported by declaration that mr becker did not inform them of the ao’s suggestion that they amend their offer assuming the truth of this allegation for purposes of deciding continued commensurate time after the call this contention is without merit the time taken to negotiate the settlement with respect to petitioners’ deficiencies is irrelevant to whether the timing of the cdp hearing and determination was appropriate and the appropriateness of the timing of one aspect of the cdp administrative_proceeding does not necessarily depend on the timing of other aspects the relevant question is whether the timing was appropriate to the issue at hand in the light of all the facts and circumstances as we have explained petitioners were given adequate time to respond respondent’s motion for summary_judgment we conclude it provides no basis for relief in general respondent’s agents are not permitted to bypass a taxpayer’s representative unless certain requirements are met although respondent’s agents may send certain notices such as a notice_of_determination directly to the taxpayer see eg irm pt date consequently the ao acted appropriately in communicating solely with mr becker mr becker had a duty to communicate promptly with his clients see eg c f_r sec dollar_figure a practitioner may not unreasonably delay the prompt disposition of any matter before the internal_revenue_service there was enough time between the date call and issuance of the notice_of_determination days for mr becker to communicate with petitioners and report back to the ao even if his office was flooded at some point the ao did not abuse her discretion in relying on mr becker to communicate effectively with petitioners and to respond promptly after the date call any dereliction of duty on mr becker’s part is irrelevant to the ao’s determination and any remedy petitioners might have for any such dereliction lies outside these proceedings for these reasons we conclude that there was no abuse_of_discretion in the ao’s decision to close the case and issue a notice_of_determination on date ii petitioners’ closing agreements and sec_6751 in general if the taxpayer properly raises an issue as to whether the cdp officer verified pursuant to sec_6330 and a that the requirements of any applicable law or administrative procedure have been met this court will consider the verification issue without regard to whether the taxpayer raised the issue at the cdp hearing 131_tc_197 supplemented by 136_tc_463 as noted petitioners contend--in their opposition to respondent’s motion for summary_judgment and in their motion to remand--that the ao abused her discretion in failing to verify that there was written supervisory approval pursuant to sec_6751 of the initial determinations of the sec_6662 penalties that were assessed against petitioners in his response to petitioners’ motion respondent agrees that the ao did not verify compliance with sec_6751 but contends that valid closing agreements attached as exhibits to his response provided the basis for these penalty assessments so as to satisfy any requirement under sec_6751 in their reply petitioners do not object to our considering these closing agreements nor do they dispute that the penalty assessments were made on the basis of these closing agreements sec_7121 provides that closing agreements shall be final and conclusive and except upon a showing of fraud or malfeasance or misrepresentation of a material fact-- the case shall not be reopened as to the matters agreed upon or the agreement modified by any officer employee or agent of the united_states and in any suit action or proceeding such agreement or any determination or assessment made in accordance therewith shall not be annulled modified set_aside or disregarded to the extent of matters agreed upon closing agreements are final e g 105_tc_157 aff’d 86_f3d_260 1st cir petitioners have not alleged or supported any fraud malfeasance or misrepresentation of material fact with respect to these closing agreements and we deem petitioners to have waived or conceded any such argument consequently respondent may not reopen those aspects of petitioners’ case addressed in the closing agreements and the closing agreements that petitioners signed may not be annulled modified set_aside or disregarded in this proceeding the closing agreements at issue specifically provide that petitioners consent to assessment of the penalties in question in signing these agreements petitioners therefore agreed to waive the procedural requirement of sec_6751 consequently it is clear that if there was any error in the ao’s failure to obtain verification of compliance with sec_6751 it was harmless error because neither respondent nor this court may set_aside petitioners’ valid closing agreements or petitioners’ consent to assessment contained therein for this reason no bona_fide interest would be served by remanding for verification as to this issue cf 118_tc_162 holding that no bona_fide interest would be served in remanding a cdp case for the ao to verify assessment records where records that the commissioner provided the taxpayer after the cdp hearing showed that the assessments were proper iii petitioners’ motion to remand petitioners have moved that the court remand this case to respondent’s office of appeals for four reasons they claim that the ao abused her discretion the ao failed to verify that the requirement of sec_6751 was met the parties were close to settlement when the notice_of_determination was issued and petitioners’ circumstances have changed we have already addressed the first two claims the third claim is not a reason to remand in the absence of an abuse_of_discretion as to the fourth claim in general we may remand a cdp case for materially changed circumstances if it would be helpful necessary or productive see eg churchill v commissioner tcmemo_2011_182 petitioners claim that their circumstances materially changed after the cdp hearing because they have not earned any income since the cdp hearing and they have generated substantial losses since the cdp hearing as a result of their decision to embark on a risky new business venture petitioners’ motion claims that this alleged business was a new venture where mr mcavey’s future income was entirely uncertain but as explained see supra note the ao’s calculation of petitioners’ rcp did not include any income consequently the situation with respect to petitioners’ income does not appear to have materially changed since the cdp hearing and if petitioners have spent assets in pursuit of some risky new business venture rather than paying their tax_liabilities respondent would be entitled on remand to include in their rcp any such assets as dissipated assets cf tucker v commissioner tcmemo_2011_67 101_tcm_1307 aff’d 676_f3d_1129 d c cir consequently petitioners have not made even a prima facie showing that the events they claim have occurred since the cdp hearing would be likely to change the ao’s determination for these reasons we conclude that petitioners’ request for a remand on the basis of changed circumstances is without merit moreover the ao issued the notice_of_determination after petitioners or their representative defaulted on their opportunity to respond with an amended oic in essence petitioners seek a second chance to engage in negotiations that petitioners or their representatives allowed to lapse there is no legal equitable or practical reason to remand this case to allow such a second chance after carefully considering all the facts and circumstances of this case we conclude that ordering a remand would be tantamount to pressuring respondent and actively taking petitioners’ side in the negotiations a role we should not as a court and neutral arbitrator undertake kuretski v commissioner tcmemo_2012_262 at aff’d 755_f3d_929 d c cir dollar_figure for these reasons petitioners’ motion to remand will be denied iv conclusion our review of the record establishes that the ao properly discharged all of her responsibilities under sec_6330 finding no abuse_of_discretion in any respect we will sustain the proposed collection actions 12petitioners may of course submit collection alternatives to respondent in the future but any such activity would be beyond the scope of this cdp case to reflect the foregoing an appropriate order will be issued granting respondent’s motion for summary_judgment and denying petitioners’ motion to remand and decision will be entered for respondent
